Citation Nr: 0430348	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in San Diego, California.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
bilateral hearing loss that meets the VA diagnostic criteria 
for a hearing disability, or that sensorineural hearing loss 
was compensably disabling within a year of his separation 
from active duty.

2.  There is no medical evidence showing that the veteran has 
tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated during active military service, and sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 
(2003). 

2.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the March 2000 rating decision, in 
the Board's view, that rating decision, VA correspondence 
dated in May 2002, an August 2002 statement of the case, and 
an August 2003 supplemental statement of the case, when 
considered together, substantially complies with the notice 
requirements of 38 U.S.C.A. § 5103.  

Additionally, in the Board's view, correspondence dated in 
February 2000 and May 2002 substantially complies with the 
notice requirements found in 38 U.S.C.A. § 5103.  To this 
end, the appellant was informed of evidence needed to support 
his claims for service connection.  In addition, he was 
notified of the type of evidence VA would obtain, and 
evidence and information he was responsible for providing.  

While the VCAA notice was not issued in the chronological 
sequence contemplated by the Court in Pelegrini, a notice 
error such as this does not necessarily result in prejudice 
to the appellant.  Indeed, in this case, the veteran has been 
notified of the information and evidence necessary to 
substantiate his claims, he has been provided notice of the 
law and regulations pertaining to his claims, and he has not 
indicated the existence of any outstanding information or 
evidence relevant to his claims.  Based on the procedural 
history of this case and veteran's own statements, the Board 
finds that VA has no outstanding duty to notify the appellant 
that any additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  In a January 2002 statement, 
the veteran indicated that he was not receiving treatment for 
either hearing loss or tinnitus.  The veteran indicated 
during a July 2004 travel board hearing that he had been seen 
by a private physician, but the information provided was too 
vague to provide any useful assistance in obtaining the 
records.  Moreover, he did not complete earlier authorization 
forms for any physicians who he had seen for tinnitus or 
defective hearing.  Since the veteran stated he had no 
current treatment, since indications that he may have seen 
years earlier are too vague to conduct meaningful follow-up, 
and since no record authorizations were completed the Board 
must conclude that there are no outstanding records to 
secure.  The veteran did indicate that he was seen in 1971 at 
a VA Medical Center, and records show that he did report for 
a VA examination in August 1971.  The report of that 
examination is of record.  The veteran was not afforded 
current VA examinations for defective hearing and tinnitus 
since there was an insufficient showing of necessity as 
outlined in 38 C.F.R. § 3.159(c)(4) (2003).

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  Moreover, the 
evidence relevant to this appeal has been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown , 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service medical records do not contain any complaints or 
findings of defective hearing or tinnitus.  A July 1965 
discharge examination showed that the veteran's hearing was 
15/15 bilaterally on the whispered voice test.

Service personnel records do not show that the veteran served 
as a gunman at any time.  His DD Form 214 indicated that he 
served on active duty as a cook.

In August 1971, the veteran underwent a VA examination.  The 
examiner indicated that the veteran's ears were normal and 
that there was no evidence of hearing loss.

The veteran testified during a travel board hearing in July 
2004.  He stated that he first became aware of his hearing 
loss and tinnitus in 1965.  He incurred his hearing loss and 
tinnitus while serving a member of the gun crew on board the 
USS Haffayampa (AO 145).  Since separation from service he 
went hunting 4-5 times a year.  Other than six months working 
on a farm and 10 years as a truck driver, the veteran worked 
primarily worked in construction.  He stated that he wore 
earplugs while hunting and when he worked in construction.  
He first had his hearing checked in 1971 and was told that 
everything was fine.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the noted 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.   

Despite the veteran's contention that he has defective 
hearing and tinnitus due to his active duty service, there is 
no competent evidence to support this assertion.  Neither 
service medical records nor post-service evidence show a 
hearing loss that meets the threshold requirements for 
impairment.  Further, there is no competent evidence of a 
compensably disabling sensorineural hearing loss within a 
year of the appellant's separation from active duty which 
would justify a presumptive grant of service connection under 
38 C.F.R. §§ 3.307 and 3.309.  Indeed, the evidence shows 
that six years postservice in 1971, the appellant's hearing 
was normal.  Likewise, there is no evidence of any disability 
due to tinnitus outside of his statements.  As a result, 
there is no basis to conclude that the veteran currently has 
a hearing loss that meets the requirements for a hearing loss 
disability under 38 C.F.R. § 3.385.  Without competent 
evidence of a hearing loss disability that meets the minimum 
regulatory requirement, there is no evidence to support the 
veteran's contention of defective hearing and tinnitus due to 
service.  Finally, it must be noted that as a layperson who 
is not trained in the field of audiology, the appellant is 
not competent to offer an opinion linking either tinnitus or 
hearing loss to service.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 

Accordingly, as the preponderance of the evidence is against 
the claims, they must be denied.  

As the preponderance of the evidence is against the claims, 
the reasonable doubt doctrine is not for application.




ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



